DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings lack reference numbers to clearly identify which elements of the drawings are being described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clearly understood because the preamble introduces “a chassis”, “a flatbed tow truck”, and “a box compartment” and the body of the claim introduces structures with the same name.  If the structures are the same, please change “a chassis”, “a flatbed tow truck”, and “a box compartment” in the body of the claim to –the chassis--, --the flatbed tow truck--, and –the box compartment--; respectively.
Claim 13 is not clearly understood because the preamble introduces “a tow truck” and the body of the claim introduces “a tow truck”.  If the structures are the same, please change “a tow truck” to --the tow truck--.
Claim 17 is not clearly understood because the preamble introduces “a box compartment” and the body of the claim introduces “a box compartment”.  If the structures are the same, please change “a tow truck” to --the tow truck--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deets (US 2004/0062620).
Deets discloses a frame that can be attached to a chassis of a flatbed tow truck for attachment of a box compartment over and around the flat bed.  The frame (66) comprises a left side structure (68,72,74) and a mirrored right side structure, as shown in Figure 8.  The right and left side structures are connectable to respective sides of a box compartment (8) as shown in Figure 4 and disclosed in paragraph [0054].  The left side structure (68,72,74) is oriented generally vertically and the right side structure is oriented generally vertically, as shown in Figure 8.  Each cross beam (78) is connected at a first end perpendicularly to the left side structure and a second end perpendicularly to the right side structure, as shown in Figures 8 and 10.  At least one vertical beam (72) forms the vertical connection beam.  The vertical connection beam is an integral part of the left and right side structures and is oriented vertically for attachment to the box compartment (8), as shown in Figure 8.  The frame (66) can be attached to a bottom side of a flatbed tow truck to support and secure the box.   In reference to claims 2, 3, and 13, each side structure has a side support beam (74,76), a horizontal connection beam (68,70), and two or more vertical support beams (72), as shown in Figure 8.  In reference to claims 4, 5, and 13, the side support beams (74,76) are connected to the respective side horizontal connection beam (68,70) by two or more vertical support beams (72), as shown in Figure 8.  In reference to claims 6 and 13, each of the left and right side structures comprises one or more vertical support beams (72), as shown in Figure 8.  In reference to claims 7 and 14, the vertical connection beams (72) comprises front left, front right, rear left, and rear right vertical connection beams that are connectable near corresponding front left, front right, rear left, and rear right corners of the box compartment (8), as shown in Figures 4, 5, and 8.  In reference to claims 8, 9, 12, and 15, stabilization beams are formed by vertically oriented, diagonal beams connecting between side support beams (74,76) and cross beams (64), as shown in Figure 8.  In reference to claims 8, 9, and 11, stabilization beams (80,82) are connected in a generally horizontal orientation perpendicularly between two of the at least two cross-beams (78), as shown in Figure 10 and disclosed in paragraph [0055].  In reference to claim 13, the frame (66) is attached to a chassis of a tow truck (2), as shown in Figures 1, 4, and 8.  In reference to claim 16, the frame assembly comprises a box compartment (8), as shown in Figure 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deets (US 2004/0062620) in view of Gaspard, II et al. (6,241,308).
Deets does not disclose a horizontally oriented, diagonal stabilization beam.
Gaspard, II et al. teaches providing a horizontally oriented, diagonal stabilization beam between side support beam (820) and one of the cross members, as shown in Figure 8(c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a providing a horizontally oriented, diagonal stabilization beam between side support beam and one of the cross members of Deets, as taught by Gaspard, II et al., to improve the strength and rigidity of the frame.  
Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        October 19, 2022